EXHIBIT 10.3

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into by and between J. Alberto Gonzalez-Pita; personnel number XXXXXX
("Employee") and Tyson Foods, Inc. (“Employer”), dated this 29th day of April,
2008.

 

STATEMENT OF FACTS

 

Employee desires to accept the following Agreement, including, without
limitation, certain additional consideration from Employer pursuant to the terms
of Employee’s existing employment agreement with Employer (the Executive
Employment Agreement attached hereto as Exhibit A, referred to as the
“Employment Agreement”) in return for Employee’s general release and restrictive
covenant acknowledgements set forth below. Employee and Employer, on behalf of
itself and its affiliates (collectively, “Tyson”), desires to settle fully and
finally all differences and disputes between them, including, but in no way
limited to, any differences and disputes that might arise, or have arisen, out
of Employee’s employment with Employer and the termination of that employment
relationship.

 

STATEMENT OF TERMS

 

 

In consideration of the mutual promises herein, it is agreed as follows:

 

1.          Non-Admission of Liability. Neither this Agreement nor the offer by
Employer to enter into this Agreement shall in any way be construed as an
admission by Employer that it has acted wrongfully with respect to Employee or
any other person, or that Employee has any rights whatsoever against Tyson.
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person, on the part of itself and any of the other
Releasees (as defined in Section 11 below).

 

2.          Termination of Employment. Employee acknowledges, understands and
agrees that Employee’s employment with Employer terminates on May 2, 2008 (the
"Separation Date").

 

3.          Effective Date. The effective date of this Agreement shall be the
eighth day after Employee signs this Agreement.

 

4.         Consideration. In full consideration and as material inducement for
Employee’s signing of this Agreement, the sufficiency of which is hereby
acknowledged, the Employer agrees that:

 

(a)

Upon the Separation Date, the Employer agrees to make the following
post-employment payments to the Employee:   

 

(i)

Employer will pay Employee a severance benefit equal to eighteen (18) months of
Employee’s then existing base salary less all legally required deductions to be
paid in substantially equal installments on each of the

 

--------------------------------------------------------------------------------



Employer’s regular payroll dates falling between the Separation Date through
November 2, 2009 (“Severance Period”).

 

(ii)

In the event that upon his Separation Date on May 2, 2008, the Employee elects
COBRA continuation coverage to provide for health benefits for himself (and, if
applicable, eligible dependents), such will be paid for by the Employer, less
the portion of the premium cost paid by active employees for said coverages
through November 2, 2009, or until Employee notifies the Employer that he has
obtained health insurance coverage elsewhere and no longer wishes to be covered
under the Employer’s plan, whichever is earlier.

It is understood that Employee’s coverages under all Employer benefit plans
other than its group medical, dental, vision and drug plan(s), including, but
not limited to, retirement, disability, accidental death and dismemberment, life
insurance, vacation and stock plans cease as of the May 2, 2008.

 

(iii)

As soon as practical after the Separation Date Employee shall be entitled to
delivery of previously granted shares of Class A Common Stock pursuant to the
terms of the Restricted Stock Grants made to the Employee totaling 55,409.3465
shares delivered in accordance with the terms and conditions of the Restricted
Stock Agreements (including any tax withholding obligations).

 

(iv)

Employee shall not be entitled to receive any Performance Shares pursuant to
Performance Stock Awards previously granted to Employee and as such said grants
are hereby cancelled.

 

(v)

Employee shall be entitled to exercise any outstanding stock options awards
previously granted to Employee to the extent vested as of May 2, 2008, all in
accordance with the provisions of each specific option grant. Those outstanding
stock options grants not vested as of May 2, 2008, but having been granted on or
before May 2, 2005 shall accelerate and will be 100% vested as of May 2, 2008.
Any and all stock option awards, to the extent not vested as of May 2, 2008
shall be forfeited unless modified herein.

 

(vi)

All vested stock options and restricted stock are being delivered to Employee in
accordance with the Severance Program adopted by the Compensation Committee
Officers.

5.          Cessation of Authority. Employee understands and agrees that as of
the Separation Date, Employee is no longer authorized to incur any expenses,
obligations or liabilities, or to make any commitments on behalf of Employer.
Employee agrees to submit to Employer on or before May 2, 2008, any and all
expenses incurred by Employee through that date and any and all contracts or
other obligations entered into by Employee on behalf of Employer.

 

--------------------------------------------------------------------------------



6.          Return of Company Materials and Property. Employee understands and
agrees that Employee has or will turn over to Employer, on or before the
Separation Date, all files, memoranda, records, credit cards, manuals, computer
equipment, computer software, pagers, cellular phones, facsimile machines,
company vehicles and any other equipment or documents, and all other physical or
personal property that Employee received from Employer and/or that Employee used
in the course of Employee’s employment with Employer and that are the property
of Employer.

 

Employee agrees, represents and acknowledges that as a result of Employee’s
employment with Employer, Employee has had in Employee’s custody, possession and
control proprietary documents, data, materials, files and other similar items
concerning proprietary information of Tyson. Employee acknowledges, warrants and
agrees that Employee has returned all such items and any copies or extras
thereof and any other property, files or documents obtained as a result of
Employee’s employment with Employer, Employee has deleted any such information
maintained in electronic form on Employee’s personal computer and Employee has
held such information in trust and in strict confidence and will continue to do
so after termination from Employer, and that Employee has complied and will
comply with Tyson’s policies regarding proprietary and confidential information.

 

7.          No Obligation. Employee agrees and understands that the
consideration described above in Section 4 of this Agreement is not required by
Employer’s policies and procedures absent Employee’s execution of this Agreement
or by any contracts between Employee and Employer procedures absent Employee’s
execution of this Agreement. Employee further agrees and understands that
Employee’s entitlement to receive the consideration set forth above is
conditioned upon Employee’s execution of this Agreement and is subject to the
further terms and conditions of this Agreement. In addition, Employer will be
excused from its obligations under this Agreement if Employee exercises
Employee’s right to revoke as provided in Section 14 below.

 

8.          Severability. The provisions of this Agreement are severable, and if
any part of it is found by a court to be illegal, invalid or unenforceable, the
other paragraphs shall remain fully valid and enforceable. This Agreement shall
survive the termination of any arrangements contained herein.

 

9.          Confidentiality and Professionalism. Employee represents and agrees
that Employee will keep the terms, amount, value, and nature of consideration
paid to Employee, and the fact this Agreement exists completely confidential,
and that Employee will not hereafter disclose any information concerning this
Agreement to anyone other than Employee’s immediate family and professional
representatives who will be informed of and bound by this confidentiality
clause. It is the intention of Employer to maintain the terms, amount, value and
nature of consideration paid to Employee and the fact of this Agreement
completely confidential except to the extent necessary to effectuate the terms
and conditions of this Agreement and to the extent Employer deems it necessary
in its sole discretion to comply with the law and the rules of the New York
Stock Exchange. Employer and Employee mutually agree that the parties hereto
will not make or issue, or procure any person, firm or entity to make or issue,
any statement in any form concerning Employer, Employee, the parties’ employment
relationship or the termination of Employee’s employment relationship with
Employer to any person or entity if such statement is

 

--------------------------------------------------------------------------------



harmful to or disparaging of Employee, Tyson or any of its employees, officers,
directors, agents or representatives.

 

10.        Confidential Information, Trade Secrets, Limitations on Solicitations
and Non-Compete. Employee understands, agrees and acknowledges that the
restrictions imposed upon the Employee pursuant to the Employment Agreement
respecting (a) the disclosure of confidential information and trade secrets; (b)
solicitation; and (c) competition and the related enforcement provisions under
the Employment Agreement shall remain in full force and effect as provided for
therein.

 

11.        Complete Release. As a material inducement to the parties to enter
into this Agreement, Employee hereby irrevocably and unconditionally releases,
acquits and forever discharges the Employer and each of its stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, divisions, subsidiaries, affiliates (and agents, directors,
officers, employees, representatives and attorneys of such divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively "Releasees"), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations or breaches of any contracts, express or implied, or any
tort, or any legal restrictions on Employer’s right to terminate employees, or
any federal, state or other governmental statute, regulation, or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, (race, color, religion, sex, and
national origin discrimination); (2) the Americans with Disabilities Act
(disability discrimination); (3) 42 U.S.C. § 1981 (discrimination); (4) the Age
Discrimination in Employment Act (age discrimination); (5) the Older Workers
Benefit Protection Act (age discrimination); (6) the Equal Pay Act (wage
discrimination); (7) the Employee Retirement Income Security Act ("ERISA");
(8) Section 503 of the Rehabilitation Act of 1973; (9) the False Claims Act
(including the qui tam provision thereof); (10) the Occupational Safety and
Health Act; (11) the Consolidated Omnibus Budget Reconciliation Act of 1986;
(12) intentional or negligent infliction of emotional distress or "outrage";
(13) defamation; (14) interference with employment and/or contractual relations;
(15) wrongful discharge; (16) invasion of privacy; and (17) breach of contract,
express or implied (including breach of employment contract), ("Claim" or
"Claims"), which Employee now has, owns or holds, or claims to have, own or
hold, or which Employee at any time heretofore had, owned or held, or claimed to
have, owned or held, against each or any of the Releasees at any time up to and
including the date on which Employee signs this Agreement.

 

12.        Covenant Not To Sue and Indemnification. Except as prohibited by law,
in consideration of the benefits conferred by the Agreement, Employee will not
sue any of the Releasees on any of the released Claims or join as a party with
others who may sue on any such Claims. Employee hereby agrees to indemnify and
hold each and all of the Releasees harmless from and against any and all loss,
costs, damages, or expenses, including, without limitation, attorneys’ fees
incurred by Releasees, or any of them, arising out of any breach of this
Agreement by Employee or the fact that any representation made herein by
Employee was false when made.

 

--------------------------------------------------------------------------------



13.        No Claims. Employee represents that Employee has not filed, or
assigned to others the right to file, any complaints, charges or lawsuits
against any of the Releasees with any governmental agency or any court, and that
Employee will not file, assign to others the right to file, or make any further
claims against the Releasees at any time hereafter for actions taken up to and
including the date Employee execute this Release. Employee agrees that neither
Employee nor any person or organization on Employee’s behalf has filed, or
assigned others the right to file, nor are there pending, any complaints,
charges, or lawsuits against the Releasees with and federal, state or local
governmental agency or court.

 

14.        Age Discrimination In Employment Act. Employee hereby acknowledges
and agrees that this Agreement and the termination of Employee’s employment and
all actions taken in connection therewith are in compliance with the Age
Discrimination in Employment Act (ADEA) and the Older Workers Benefit Protection
Act (OWBPA). By executing this Agreement, Employee acknowledges and agrees that
(a) Employee understands the terms of this Agreement; (b) Employee is waiving
Employee’s right to assert claims against Employer and the Releasees under the
ADEA; (c) Employee is waiving claims Employee now has or may have against
Employer and the Releasees through the date of the execution of this Agreement,
but is not waiving rights or claims that may arise after the date this Agreement
is executed; (d) Employee is receiving money and/or other valuable consideration
to which Employee is not otherwise entitled to receive; (e) Employee has been
advised to consult with an attorney prior to executing this Agreement; (f)
Employee has had up to forty-five (45) days to consider this Agreement before
executing it; and (g) Employee has seven (7) days after executing this Agreement
to revoke its acceptance.

 

15.        No Knowledge of Illegal Activity. Employee acknowledges that Employee
has no knowledge of any actions or inactions by any of the Releasees or by
Employee that Employee believes could possibly constitute a basis for a claimed
violation of any federal, state, or local law, any common law or any rule
promulgated by an administrative body.

 

16.        No Other Representations: Further Acknowledgements. Employee
represents and acknowledges that in executing this Agreement Employee does not
rely, and has not relied, upon any representation or statement not set forth
herein made by any of the Releasees or by any of the Releasees’ agents,
representatives, or attorneys with regard to the subject matter, basis or effect
of this Agreement or otherwise.  The parties acknowledge and agree that the
termination of employment effected hereby constitutes a separation from service
of the type described in Treasury Regulations Section 1.409A-1(b)(9)(iii).

 

17.        Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and supersedes any and all prior agreements or
understandings between the parties pertaining to the subject matter hereof,
including the Employment Agreement, except to the extent otherwise expressly
provided for herein.

 

18.        Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors, transferees and permitted assigns. This Agreement
shall not be assignable by Employee but shall be freely assignable by Employer.

 

19.        Knowledgeable Decision By Employee. Employee represents and warrants
that Employee has read all the terms of this Agreement. Employee understands the
terms of this

 

--------------------------------------------------------------------------------



Agreement and understands that this Agreement releases forever Employer from any
legal action arising from Employee’s relationship with Employer as an employee,
and the termination of that relationship between Employee and Employer. Employee
is signing and delivering this Agreement of Employee’s own free will in exchange
for the consideration to be given to Employee, which Employee acknowledges and
agrees is adequate and satisfactory.

 

20.        Employee Assistance. Employee agrees to provide reasonable assistance
and cooperation to Employer in connection with any litigation or similar
proceeding that may exist or may arise regarding events as to which the Employee
has knowledge due to Employee’s former employment with Employer. This obligation
of the Employee shall continue through the Severance Period. Employer will
compensate the Employee for reasonable and requested travel and other expenses
incidental to any such request.

 

21.        Full and Careful Consideration. Please take this Agreement home and
carefully consider all of its provisions before signing it. You may take up to
forty-five (45) days after receiving the Agreement to decide whether you want to
accept and sign this Agreement. You do not have to take the full forty-five (45)
days if you agree to all of the Agreement’s terms and wish to sign sooner. Also,
if you sign this Agreement, you and Employer will then have an additional
seven (7) days after you sign this Agreement in which to revoke it. This
Agreement will not be effective or enforceable, nor will any consideration be
paid, until after the revocation period has expired. If you choose to revoke
this Agreement within seven (7) days of signing, Employer is excused from its
obligations under this Agreement. You are free, and encouraged, to discuss the
contents and advisability of signing this Agreement with an attorney of your
choosing. You are responsible for any costs and fees resulting from your
attorney reviewing this Agreement.

22.        Employee Attest. YOU ATTEST THAT YOU HAVE READ THIS AGREEMENT AND
THAT YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS YOU HAVE OR MAY HAVE AGAINST THE EMPLOYER.

 

To accept this Agreement, Employee must sign and date below, and return this
Agreement to Tyson Foods, Inc., 2210 West Oaklawn Drive, Springdale, Arkansas
72762-6999, Attn: Senior Vice President – Human Resources within forty-five (45)
days after April 29, 2008.

 

4/29/08

 

/s/ J.A. Gozalez

DATE

 

J. ALBERTO GOZALEZ-PITA

 

 

 

 

 

 

4/29/08

 

TYSON FOODS, INC.

DATE

 

 

 

 

By: /s/ Kenneth Kimbro

 

 

Print Name : Kenneth Kimbro

 

 

Title: Senior Vice President of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

EXECUTIVE EMPLOYMENT AGREEMENT

(NEW)

 

This Employment Agreement (the “Agreement”), effective the fourth day of
October, 2004 (the “Effective Date”), by and between Tyson Foods, Inc., a
Delaware corporation (“Company”), and any of its subsidiaries and affiliates
(hereinafter collectively referred to as “Employer”), and Gonzalez-Pita, J.
Alberto (hereinafter referred to as “Officer”).

 

WITNESSETH:

WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and

WHEREAS, Officer, by virtue of Officer’s employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Officer could do substantial business harm to Employer; and

WHEREAS, Employer has advised Officer that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Officer acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;

NOW, THEREFORE, Employer and Officer, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

1.          Duties. Officer shall perform the duties of EVP & General Counsel or
shall serve in such other capacity and with such other duties for Employer as
Employer shall from time to time prescribe. Officer shall perform all such
duties with diligence and thoroughness. Officer shall be subject to and comply
with all rules, policies, procedures, supervision and direction of Employer in
all matters related to the performance of Officer’s duties.

2.          Term of Employment. The term of employment hereunder shall be for a
period of five (5) years, commencing on the Effective Date and terminating on
the fifth anniversary of the

 

--------------------------------------------------------------------------------



Effective Date, unless terminated prior thereto in accordance with the
provisions of this Agreement (the period from the Effective Date to the earlier
of the fifth anniversary of the Effective Date or any earlier termination of
employment is referred to herein as the “Period of Employment”). Notwithstanding
the expiration of the Period of Employment, regardless of the reason, and in
addition to other obligations that survive the Period of Employment, the
obligations of Officer under Sections 8 (b), (c), (d), (e), (f), (g), (h), and
(i) shall continue in effect after the Period of Employment for the time periods
specified in these sections.

3.          Compensation. For the services to be performed hereunder, Officer
shall be compensated by Employer during the Period of Employment at the rate of
not less than four-hundred, seventy-five thousand dollars and 00/100
($475,000.00) per year payable in accordance with Employer’s payroll practices,
and in addition shall receive awards under Employer’s annual bonus plan then in
effect, subject to the discretion of the senior management of Employer. Such
compensation will be subject to review from time to time when salaries of other
officers and managers of Employer are reviewed for consideration of increases
thereof.

4.          Participation in Benefit Programs. Officer shall be entitled to
participate in any benefit programs generally applicable to officers of Employer
adopted by Employer from time to time.

5.          Limitation on Outside Activities. Officer shall devote full
employment energies, interest, abilities and time (except for personal
investments) to the performance of Officer’s obligations hereunder and shall
not, without the written consent of the Chief Executive Officer, render to
others any service of any kind or engage in any activity which conflicts or
interferes with the performance of Officer’s duties hereunder.

6.          Ownership of Officer’s Inventions.    All ideas, inventions, and
other developments or improvements conceived by Officer, alone or with others,
during Officer’s Period of Employment, whether or not during working hours, that
are within the scope of the business operations of Employer or that relate to
any of the work or projects of the Employer, are the exclusive property of
Employer. Officer agrees to assist Employer, at Employer’s expense, to obtain
patents on any such patentable ideas, inventions, and other developments, and
agrees to execute all documents necessary to obtain such patents in the name of
the Employer.

 

7.

Termination.

 

--------------------------------------------------------------------------------



(a)Voluntary Termination.Officer may terminate Officer’s employment, including
Officer’s retirement, where appropriate pursuant to this Agreement at any time
by not less than ninety (90) days prior written notice to Employer. Upon receipt
of such notice, Employer shall have the right, at its sole discretion, to
accelerate Officer’s date of termination at any time during said notice period.
Officer shall not be entitled to any compensation from Employer for any period
beyond Officer’s actual date of termination, and Officer’s Stock Options,
Performance Stock and Deferred Stock Award (each as hereinafter defined) shall
be treated as provided in the award agreements pursuant to which such rights
were granted. Officer shall not be entitled to a bonus for the fiscal year of
the Employer in which such voluntary termination occurs.

(b) Employer Involuntary Termination. Employer shall be entitled, at its
election and with or without cause, to terminate Officer’s employment pursuant
to this Agreement upon written notice to Officer. Upon a termination by
Employer, Employer shall continue to pay Officer at the rate and in the manner
provided in Section 3 above for a period after the date of termination
equivalent to: (i) one (1) year if Officer has been employed by Employer for a
period of five (5) years or more; or (ii) six (6) months if Officer has been
employed by Employer for a period of less than five (5) years. In either event,
Employer shall treat Officer’s Stock Options, Performance Stock and Deferred
Stock Award as provided in the award agreements pursuant to which such rights
were granted. Officer shall not be entitled to any bonus for the fiscal year of
the Employer in which such voluntary termination by Employer occurs.

The Officer’s eligibility to receive benefits under this Section 7(b) shall be
conditioned upon (i) the Officer’s execution of a General Release and Separation
Agreement, and (ii) the General Release and Separation Agreement becoming
effective after the lapse of any permitted or required revocation period without
the associated revocation rights being exercised by Officer.

(c) Incapacity.If Officer is unable to perform Officer’s duties pursuant to this
Agreement by reason of disability, Employer may terminate Officer’s employment
pursuant to this Agreement by thirty (30) days written notice to Officer. If
Officer is unable to perform Officer’s duties pursuant to this Agreement by
reason of death, this Agreement shall immediately

 

--------------------------------------------------------------------------------



terminate. Officer’s Stock Options, Performance Stock and Deferred Stock Award
in the event of a termination under this section shall be treated as provided in
the award agreements pursuant to which such rights were granted. In the event of
Officer’s death or disability, Officer, or Officer’s estate, as applicable shall
receive a prorated bonus for the portion of time worked during the fiscal year
of the Employer in which termination under this Section 7 (c) occurs, based upon
the bonus received by Officer during the immediately prior fiscal year.

8. Additional Compensation, Confidential Information, Trade Secrets, Limitations
on Solicitation and Non-Compete Clause.

(a)       Officer shall receive, in addition to all regular compensation for
services as described in Section 3 of this Agreement, as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of this Section 8, the following:

(i)        An award of 53571.4286 shares of Tyson Foods, Inc. Class A Common
Stock (“Common Stock”) subject to the terms and conditions of a restricted stock
grant agreement currently in use by the Employer for awards to officers
generally.

(ii)      During Officer’s Period of Employment, on grant dates to be specified
by Employer consistent with Employer’s past practices for grants of options to
Employees generally, a grant of 40,000 options to purchase shares of Common
Stock, subject to the terms and conditions of the Tyson Foods, Inc. 2000 Stock
Incentive Plan (“Stock Plan”), and an option grant agreement currently in use by
the Employer for officers generally.

(iii)      On the first business day of each of the Company's 2005, 2006 and
2007 fiscal years, Officer shall receive a performance award payable in shares
of Common Stock (referred to herein as “Performance Stock”) having a maximum
aggregate value of $375,000.00 on the date of the award, subject to the terms
and conditions of the Stock Plan and the form of performance award currently in
use by the Employer for officers generally. Subject to the approval of
shareholders of the Company (discussed below), and the satisfaction of the
performance criteria set forth in the applicable performance award agreement,
the award made in 2005 shall vest two (2) business days after the Company
publicly releases its earnings for the 2007 fiscal year, the award made in 2006
shall vest two (2) business days after the Company publicly releases its
earnings for the 2008 fiscal year, and the award made in 2007 shall vest two

 

--------------------------------------------------------------------------------



(2) business days after the Company publicly releases its earnings for the 2009
fiscal year. The awarding of Performance Stock by the Company must be approved
by the affirmative vote of a majority of the votes cast on the issues at the
2005 Annual Meeting of Shareholders duly held in accordance with the laws of the
State of Delaware. All awards of Performance Stock made by the Compensation
Committee prior to such shareholder approval are contingent upon the approval.
In the event shareholder approval is not obtained, within the time frame set
forth in this Section 8(a)(iii), the award of Performance Stock made pursuant to
this Section 8(a)(iii) shall be null and void and of no force and effect.  

(b)      Officer recognizes that, as a result of Officer’s employment hereunder
(and Officer’s employment, if any, with Employer for periods prior to the
Effective Date), Officer has had and will continue to have access to
confidential information in multiple forms, electronic or otherwise, such
confidential information including but not being limited to trade secrets,
proprietary information, intellectual property, and other documents, data, and
information concerning methods, processes, controls, techniques, formulas,
production, distribution, purchasing, financial analysis, returns and reports
(in addition if Officer is involved with marketing, sales or procurement Officer
has had and will continue to have access to lists of customers, suppliers,
vendors, and accounts, other sensitive information and data regarding the
customers, suppliers, vendors, services, sales, pricing, and costs of Employer
which are highly confidential and constitute trade secrets or confidential
business information) which is the property of and integral to the operations
and success of Employer, and therefore agrees to be bound by the provisions of
this Section 8, which Officer agrees and acknowledges to be reasonable and
necessary to protect legitimate and important business interests and concerns of
Employer. Officer acknowledges that the information referred to above has
independent economic value from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use. Officer further acknowledges that Employer has
taken all reasonable steps under the circumstances to maintain the secrecy
and/or confidentiality of such information.

(c)      Officer agrees that Officer will not divulge to any person, nor use to
the detriment of Employer, nor use in any business or process of manufacture
competitive with or similar to any business or process of manufacture of
Employer, at any time during Period of

 

--------------------------------------------------------------------------------



Employment or thereafter, any of the trade secrets and/or other confidential
information of the Employer, whether in electronic form or otherwise, without
first obtaining the express written permission of Employer. A trade secret shall
include any information maintained as confidential and used by Employer in its
business, including but not limited to a formula, pattern, compilation, program,
device, method, technique or process that has value, actual or potential, from
its confidentiality and from not being readily ascertainable to others who could
also obtain value from such information. For purposes of this Section 8, the
compilation of information used by Employer in its business shall include,
without limitation, the identity of customers and suppliers and information
reflecting their interests, preferences, credit-worthiness, likely receptivity
to solicitation for participation in various transactions and related
information obtained during the course of Officer’s employment with Employer.

(d)      Officer agrees that at the time of leaving the employ of Employer,
Officer will deliver to Employer, and not keep or deliver to anyone else, any
and all originals and copies, electronic or hard copy, of notebooks, memoranda,
documents, communications, and, in general, any and all materials relating to
the business of Employer, or constituting property of the Employer. Officer
further agrees that Officer will not, directly or indirectly, request or advise
any customers or suppliers of Employer to withdraw, curtail or cancel its
business with Employer.

(e)      During Officer’s Period of Employment with the Employer and for a
period of one (1) year after the expiration of the Period of Employment (it is
expressly acknowledged that this clause is intended to survive the expiration of
the Period of Employment), Officer will not directly or indirectly, in the
United States, participate in any Position in any business in Direct Competition
with the business of the Employer. The term “Direct Competition,” as used in
this section, shall mean any business that directly competes against any line of
business in which Officer was actively engaged during Officer’s employment with
the Employer. The term “Position,” as used in this section, includes a partner,
director, holder of more than 5% of the outstanding voting shares, principal,
executive, officer, manager or any employment or consulting position with an
entity in Direct Competition with Employer, where Officer performs any duties
which are substantially similar to those performed by the Officer during
Officer’s employment with Employer. Officer acknowledges that a “substantially

 

--------------------------------------------------------------------------------



similar” position shall include any position in which Officer might be able to
utilize the valuable, proprietary and confidential information to which Officer
was exposed during Officer’s employment with Employer. It is acknowledged and
agreed that the scope of the clause as set forth above is essential, because 1)
a more restrictive definition of “Position” (e.g. limiting it to the “same”
position with a competitor) will subject the Employer to serious, irreparable
harm by allowing competitors to describe positions in ways to evade the
operation of this clause, and substantially restrict the protection sought by
Employer, and 2) by allowing the Officer to escape the application of this
clause by accepting a position designated as a “lesser” or “different” position
with a competitor, the Employer is unable to restrict the Officer from providing
valuable information to such competing entity to the harm of the Employer.

(f)       Officer recognizes that Officer possesses confidential information and
trade secrets about other employees of Employer relating to their education,
experience, skills, abilities, salary and benefits, and interpersonal
relationships with customers and suppliers of Employer. Officer recognizes that
the information Officer possesses about these other employees is not generally
known, is of substantial value to Employer in securing and retaining customers
and suppliers, and was acquired by Officer because of Officer’s business
position with Employer. Officer agrees that during Officer’s Period of
Employment hereunder, and for a period of three (3) years after the expiration
of the Period of Employment (it is expressly acknowledged that this clause is
intended to survive, if applicable, the expiration of the Period of Employment),
Officer shall not, directly or indirectly, solicit or contact any employee or
agent of Employer, with a view to or for the purposes of inducing or encouraging
such employee or agent to leave the employ of Employer, for the purpose of being
hired by Officer, any employer affiliated with Officer, or any competitor of
Employer. Officer agrees that Officer will not convey any such confidential
information or trade secrets about other employees to anyone affiliated with
Officer or to any competitor of Employer.

(g)      Officer acknowledges that the restrictions contained in this Section 8
are reasonable and necessary to protect Employer’s interest in this Agreement
and that any breach thereof will result in an irreparable injury to Employer for
which Employer has no adequate remedy at law. Officer therefore agrees that, in
the event Officer breaches any of the provisions contained in this Section 8,
Employer shall be authorized and entitled to seek from any court of

 

--------------------------------------------------------------------------------



competent jurisdiction (i) a temporary restraining order, (ii) preliminary and
permanent injunctive relief, (iii) an equitable accounting of all profits or
benefits arising out of such breach, (iv) direct, incidental and consequential
damages arising from such breach; and/or(v) all reasonable legal fees and costs
related to any actions taken by Employer to enforce Section 8.

(h)      Employer and Officer have attempted to specify a reasonable period of
time, a reasonable area and reasonable restrictions to which this Section 8
shall apply. Employer and Officer agree that if a court or administrative body
should subsequently determine that the terms of this Section 8 are greater than
reasonably necessary to protect Employer’s interest, Employer agrees to waive
those terms which are found by a court or administrative body to be greater than
reasonably necessary to protect Employer’s interest and to request that the
court or administrative body reform this Agreement specifying a reasonable
period of time and such other reasonable restrictions as the court or
administrative body deems necessary. Further, Officer agrees that Employer shall
have the right to amend or modify this Section 8 as necessary to comport with
the determination of any court or administrative body that such Section in this
or a similar agreement entered into by Employer with any other officer or
manager of Employer is greater than reasonably necessary to protect Employer’s
interest.

(i) Officer further agrees that this Section 8, as well as the Sections 12 and
13 relating to choice of law and forum for resolution, are integral parts of
this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(g) above, the Employer shall recover from Officer, and the court shall
award to the Employer, the consideration (or a pro-rata portion thereof to the
extent these provisions are enforced but the time frame is reduced beyond that
specified above) provided to and elected by Officer under the terms of Section
8(a) above (or the monetary equivalent thereof), its cost and its reasonable
attorney’s fees. Officer acknowledges that such award is not intended as
“liquidated damages” and is not exclusive to other remedies available to
Employer. Instead such award is intended to ensure that Officer is not unjustly
enriched as a result of retaining contract benefits not earned by Officer.

9. Termination for Egregious Circumstances. Notwithstanding any other provision
of this Agreement, including the terms of Section 7 hereof, Employer may, at its
sole and absolute discretion, terminate this Agreement, and Officer’s Period of
Employment hereunder without any

 

--------------------------------------------------------------------------------



payment, liability or other obligation, in the event, (a) Officer engages in
misconduct which results in injury to the Employer, or (b) Officer is convicted
of a job-related felony or misdemeanor.

10. Modification. This Agreement contains all the terms and conditions agreed
upon by the parties hereto, and no other agreements, oral or otherwise,
regarding the subject matter of this Agreement shall be deemed to exist or bind
either of the parties hereto, except for any pre-employment confidentiality
agreement that may exist between the parties. This Agreement cannot be modified
except by a writing signed by both parties.

11. Assignment. This Agreement shall be binding upon Officer, Officer’s heirs,
executors and personal representatives and upon Employer, its successors and
assigns. Officer may not assign this Agreement, in whole or in part, without
first obtaining the written consent of the Chief Executive Officer of Employer.

12. Applicable Law. Officer acknowledges that this Agreement is performable at
various locations throughout the United States and specifically performable
wholly or partly within the State of Delaware and consents to the validity,
interpretation, performance and enforcement of this Agreement being governed by
the internal laws of said State of Delaware, without giving effect to the
conflict of laws provisions thereof.

13. Jurisdiction and Venue of Disputes. The courts of Washington County,
Arkansas shall have exclusive jurisdiction and be the venue of all disputes
between the Employer and Officer, whether such disputes arise from this
Agreement or otherwise. In addition, Officer expressly waives any right Officer
may have to sue or be sued in the county of Officer’s residence and consents to
venue in Washington County, Arkansas.

14. Acceleration Upon a Change in Control. Upon the occurrence of a Change in
Control (defined below) the restricted Common Stock, stock options, and
Performance Stock that have been granted to Officer pursuant to an award
agreement from the Employer under Sections 8(a)(i),(ii) and (iii), or which have
otherwise been previously granted to Officer under an award agreement from the
Employer; and which awards are unvested at the time of the Change in Control,
will vest sixty (60) days after the Change in Control event occurs (unless
vesting earlier pursuant to the terms of an award agreement). If the Officer is
terminated by the Employer other than for egregious circumstances during such
sixty (60) day period, all of the unvested restricted

 

--------------------------------------------------------------------------------



Common Stock, stock options, and Performance Stock granted pursuant to such
award agreements will vest on the date of termination. For purposes of this
Agreement, the term "Change in Control" shall have the same meaning as the term
"Change in Control" as set forth in the Plan; provided, however, that a Change
in Control shall not include any event as a result of which one or more of the
following persons or entities possess, immediately after such event, over fifty
percent (50%) of the combined voting power of the Employer or, if applicable, a
successor entity: (a) Don Tyson; (b) individuals related to Don Tyson by blood,
marriage or adoption, or the estate of any such individual; or (c) any entity
(including, but not limited to, a partnership, corporation, trust or limited
liability company) in which one or more individuals or estates described in
clauses (a) and (b) hereof possess over fifty percent (50%) of the combined
voting power or beneficial interests of such entity.  The Committee shall have
the sole discretion to interpret the foregoing provisions of this paragraph.  

15. Severability. If, for any reason, any one or more of the provisions
contained in this Agreement are held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

--------------------------------------------------------------------------------



OFFICER ACKNOWLEDGES OFFICER HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF OFFICER’S CHOOSING BEFORE SIGNING. OFFICER FURTHER
ACKNOWLEDGES OFFICER IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN

 

 

/s/ J. A. Gonzalez

 

(Officer)

 

Corporate

 

(Location)

 

11/15/04

 

(Date)

 

 

 

 

 

Tyson Foods, Inc.

 

By: /s/ John Tyson

 

Title: Chairman and CEO

 

 

 